Citation Nr: 0300452	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating action of the 
Louisville, Kentucky Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board remanded the case in December 1997 and May 1999 
for additional development.  Additonal development was 
also undertaken by the Board in 2002.

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service. 

2.  There is no credible supporting evidence that the 
veteran experienced an in-service stressor that has been 
linked to the development of PTSD.

3.  There is no diagnosis of PTSD based upon a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant what 
evidence is to be provided by the claimant and which VA 
will attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations. The veteran was advised of the 
changes in the law by letter of August 2001.  
Additionally, numerous attempts, as detailed below, have 
been made to develop this case.  The veteran was advised 
that, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information was 
required.  Unfortunately, the veteran failed responded to 
repeated requests to provide additional evidence and 
argument in support of his claim.  As the Court has noted, 
the duty to assist in the development and adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996).  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  

Remanding to afford the RO an opportunity to consider the 
claim in light of the implementing regulations would only 
serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran). 

Additionally, the Board notes that the rating decision and 
statement of the case issued by the RO advised the veteran 
advised of the laws and regulations pertinent to his claim 
of entitlement to service connection for post-traumatic 
stress disorder.  Therefore, having the Board render its 
decision on his appeal at this time will not prejudice the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, the veteran was provided adequate notice that VA 
would help him secure evidence in support of his claim if 
he identified that evidence.

The statement of the case and supplemental statement of 
the case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  Finally, these documents provided 
notice why this evidence was insufficient to grant service 
connection for PTSD, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA did to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
the Board finds that any pro forma failure on the part of 
VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

Background

The veteran served in the Republic of Vietnam from 
September 1971 to June 1972 where he worked as an engineer 
equipment repairman.  His service medical records do not 
show complaints of and/or treatment for a psychiatric 
condition, to include PTSD.  Additionally, his service 
personnel records do not reflect that he received any 
medal for valor or any other award indicative of combat 
service.

The veteran alleges exposure to stressful events 
associated with his tour of Vietnam.  Specifically, he 
alleged that in September 1971, while serving with the 
27th Combat Engineer Battalion, he witnessed a mortar 
attack.  Furthermore, he alleged that the enemy ambushed 
his battalion in October 1971. 

The veteran reported to Communicare for a court-ordered 
psychosocial evaluation in May 1991 as a result of a 
second conviction for driving under the influence of 
alcohol (DUI).  With regard to his PTSD symptoms, the 
veteran reported that he had some flashbacks of war but 
noted that they had decreased in severity.  The 
impressions were alcohol dependence and post-traumatic 
stress disorder.  

In a June 1994 psychosocial evaluation the veteran claimed 
serving in combat in Vietnam, but no details were 
recorded. 

In August 1994, he was seen for another court-ordered 
psychosocial evaluation after receiving his third DUI 
conviction in five years.  The psychosocial update did not 
include any reference to PTSD symptoms or a description of 
traumatic events purportedly witnessed in Vietnam.  He was 
diagnosed with alcohol dependence, cannabis dependence, 
cocaine dependence and PTSD.  The examiner noted a history 
of chemical dependence prior to the appellant's military 
service.

The appellant reported for a VA examination in November 
1994.  Therein, he alleged that after three days in 
Vietnam he experienced a mortar attack.  He also stated 
that his unit was frequently ambushed, and that he 
participated in a firefight against the enemy.  He denied 
any injuries or other kind of treatment while in the 
military.  He denied any auditory or visual hallucinations 
but did describe mild flashbacks brought on by watching 
war movies on television.  He did express a hyper-startle 
response and stated that he would occasionally awaken 
angry after having apparent nightmares.  

The examiner opined that while the veteran had some 
symptoms of PTSD, his symptoms did not rise to the level 
of the diagnostic criteria necessary for a diagnosis of 
PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders.  

In November 1994, the RO received from the National 
Personnel Records Center (NPRC) a copy of the veteran's 
"Enlisted Qualification Record" (DA Form 20). 
Significantly, however, page "3" of this record did not 
annotate the name of the unit or units to which the 
veteran belonged to while he served in Vietnam. 

In August 1996, the RO requested from the U. S. Army & 
Joint Services and Support Group (ESG) (now called the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) supportive evidence of the claimed in-service 
stressors.  The RO attached a copy of the October 1994 
statement.

Later in August 1996, ESG advised the RO of the expected 
response time and requested that the RO send the veteran's 
DA Form 20 if it was not sent with the request.

In August 1997, ESG informed the RO that it was unable to 
locate any unit history or Daily Staff Journals for the 
27th Combat Engineer Battalion to confirm incidents on the 
dates provided by the veteran.  It supplied an extract of 
an Operational Report--Lessons Learned for the period from 
May 1, 1971 to October 30, 1971.  This extract was 
negative for any reference to an ambush or mortar attack 
during the relevant time period.  ESG also explained that 
it was unable to determine the veteran's unit assignment 
in Vietnam without his complete DA Form 20 and advised the 
RO that future requests should include a complete copy of 
the DA Form 20.

The Board remanded the case in December 1997.  It was 
requested that the NPRC be contacted to review the 
veteran's personnel records for a copy of the page "3" of 
his DA Form 20 which would list individual unit 
assignments with accompanying dates during his Vietnam 
service.  Further, the veteran was to be contacted and 
requested to provide further identifying information to 
assist in the development of his claim.  Upon obtaining 
the necessary DA Form 20 information and anything further 
provided by the veteran, the RO was to again request 
verification from the USASCRUR.

In January 1998, the RO attempted to obtain the necessary 
information from the NPRC.  However, the February 1999 
NPRC response did not indicate whether a search had been 
done for a more detailed page "3".  Rather, the response 
merely directed attention to block number 31 on page "2" 
of the DA Form 20 which indicated the overall dates of the 
veteran's service in Vietnam.  It provided no additional 
evidence.  Moreover, the RO sent its January 1998 
development letter to the veteran at an old address, one 
last used on his VA Form 9 in April 1995, and not in 
compliance with the then existing provisions of 38 C.F.R. 
§ 3.1(q) (1998).  Consequently, the veteran submitted no 
additional evidence.

The RO resubmitted the veteran's claim to the USASCRUR in 
June 1998.  However, as nothing new was provided to 
further develop the search, the USASCRUR responded in 
September 1998 by forwarding a copy of its prior report.  
It was again noted that a detailed listing of the 
veteran's units in Vietnam would be helpful in researching 
the records.

A supplemental statement of the case (SSOC) was mailed to 
the veteran in October 1998, at the same incorrect address 
as the January 1998 development letter.  The SSOC was 
returned with a notation that delivery was attempted but 
that the addressee was unknown.  A Deferred Rating 
decision, dated in January 1999, noted that the SSOC 
should be mailed to the address provided by the veteran in 
September 1997 and even detailed the address in the 
decision.  However, the SSOC was not mailed to the 
recommended address. It appears from the record that an 
address was obtained by using a credit trace report and 
the SSOC mailed to that address.  The SSOC, along with a 
separate letter sent to the same address, were again 
returned to the RO in February 1999. 

In May 1999, the Board again remanded the case to the RO 
with instructions to contact the veteran at his address of 
record.  

In June 1999, the RO wrote to the veteran at his address 
of record and requested further information needed to 
verify his alleged stressors.  Additionally, the RO 
contacted the NPRC and requested pages the veteran's 
personnel file, to include page "3" of his DA Form 20.  

A response from the NPRC indicated that after extensive 
searches they had failed to locate the missing records.  

In August 2001, the RO sent a letter to the veteran 
advising him of the Veterans' Claims Assistance Act of 
2000 and requested him to identify additional evidence in 
support of his claim.  

In June and July 2002, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), the Board wrote to the veteran at 
two different addresses of record and requested additional 
information regarding his claimed stressors experienced in 
Vietnam.  The letters were returned from the Post Office 
as "Undeliverable" and "Vacant".  

Analysis

Service connection for PTSD requires the presence of three 
elements:  (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
nexus between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown; 10 Vet. App. 128, 138 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the asserted 
in-service stressor is presumed to support the diagnosis.  
Id. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is required 
before service connection may be granted.  38 C.F.R. § 
3.304(f). 

With respect to the question of the sufficiency of the 
stressor itself the following requirements must be met: 
(1) A person must have been "exposed to a traumatic event" 
in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
a threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 427-8 
(4th ed. 1994)). 

In this case, there is no competent evidence that any of 
the three elements above have been met.  First, there is 
no evidence of a current diagnosis of PTSD.  While the 
veteran was diagnosed with PTSD in 1991 and 1994, there is 
no current evidence that he continues to suffer from PTSD.  
Other than the aforementioned outpatient court-ordered 
psychosocial evaluations, no additional records are 
associated with the veteran's claims folder showing 
current treatment for PTSD.  
Additionally, in 1994, there was conflicting evidence as 
to whether the veteran's symptoms met the diagnostic 
criteria for a diagnosis of PTSD.  In this regard, the VA 
examination of October 1994 noted that while the veteran 
suffered from some symptoms of PTSD, they did not rise to 
the level necessary for a diagnosis of PTSD.  Moreover, it 
must be noted that the record does not include any 
diagnosis of PTSD based on stressor information provided 
from any source other than the appellant himself.  As the 
veteran did not serve in combat, his claimed stressors 
must be verified.

Secondly, even if the Board was to assume that the veteran 
currently suffers from PTSD, there is no credible 
supporting evidence that the claimed stressors actually 
occurred.  In this regard, the veteran served in Vietnam 
in a non-combat capacity as equipment repair engineer.  He 
reported that he witnessed a mortar attack and frequent 
ambushes shortly after arriving in Vietnam.  However, 
several attempts to verify the participation in such 
events while serving in the 26th Combat Engineering 
Battalion have been unsuccessful. 

Finally, there is no medical evidence of a causal nexus 
between the current symptomatology and the claimed in-
service stressors.  

As such, entitlement to service connection for PTSD is not 
warranted.  

In making this determination, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

